PER CURIAM.
Willie Frank McWilliams was tried and found guilty of burglary and grand theft. The item stolen was a VCR with a value of $399.95. As a part of the sentence the trial court ordered restitution in the sum of $1,174.95. As conceded by the state, restitution cannot require payment in excess of the amount of damages which the defendant caused the victim. Fresneda v. State, 347 So.2d 1021 (Fla.1977) and Riley v. State, 506 So.2d 479 (Fla. 4th DCA 1987). The proper and maximum amount of restitution was the value of the VCR, $399.95, plus the cost of replacing the window broken by McWilliams in the course of the burglary, $400.00, for a total of $799.95.
We reverse and remand with instructions to correct the amount of restitution required in accordance herewith.
REVERSED AND REMANDED.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.